Title: To Benjamin Franklin from John Hancock, 27 October 1781
From: Hancock, John
To: Franklin, Benjamin


Sir
Boston 27 Octor. 1781
I have already written to you by this Opportunity, the Occasion of my Troubling you again, is at the last moment of the Departure of the Frigate to Solicit your Notice & Civilities to Mr. William Knox, who will have the Honor of Delivering this to you, he is Brother to General Knox whose Abilities & Conduct in the Military Line during this Contest has Endear’d him to this Country in such a manner as to gain the Universal Esteem of all Whigs & well wishers to their Country; I am confident your good Offices will not be wanting to this Young Gentleman, & any Advice, Assistance or Civilities extended to him, I shall Esteem as a favour Confer’d upon, Dear Sir Your Faithfull & most Obedt hume servt.
John Hancock
His Excellency Docr Franklin
 
Notation: Govr Hancock Recommendation of Mr Knox Oct. 27. 1781
